                 Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

DIATEK LICENSING LLC,

                     Plaintiff,
                                                                  CIVIL ACTION
            v.
                                                                  NO. 6:21-cv-778
REDBOX AUTOMATED RETAIL, LLC,

                     Defendant.                                  Jury Trial Demanded



                            COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Diatek Licensing LLC (“Plaintiff”) files this Complaint for Patent Infringement

against Defendant, and states as follows:

                                             THE PARTIES

        1.          Plaintiff is a limited liability company organized and existing under the laws of

the State of Texas, having its principal office at 3571 Far West Blvd, #3406, Austin, TX 78731.

        2.          Defendant Redbox Automated Retail, LLC (“Defendant”) is a limited liability

corporation organized under the laws of the State of Delaware. Defendant may be served with

process through its registered agent, The Corporation Trust Company, 1209 Orange Street,

Wilmington, DE 19801. Upon information and belief, Defendant makes, uses, offers to sell,

sells, and/or imports products and services throughout the United States, including in this judicial

district.

                                     JURISDICTION AND VENUE

        3.          This Court has exclusive subject matter jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises under the Patent Laws of the
             Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 2 of 6




United States, 35 U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271, 281, 284,

and 285.

        4.      This Court has general and specific personal jurisdiction over Defendant,

consistent with due process. Defendant is registered to do business in the State of Texas. On

information and belief, Defendant also conducts business in the State of Texas and in this

Judicial District through its DVD rental kiosks and, on information and belief, warehouse space.

Further, Defendant has minimum contacts with the State of Texas, and Defendant has

purposefully availed itself of the privileges of conducting business in the State of Texas,

including through the sale and offer for sale of the accused products and/or services throughout

the State of Texas and this judicial district.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the grounds that

Defendant, on information and belief, has committed acts of infringement in this judicial district

and has places of business in this judicial district. For example, Defendant has at least twenty

kiosks in the Waco, Texas area, at least twenty kiosks in the Austin, TX area, at least twenty

kiosks in the El Paso, TX area, in addition to kiosks in other locations in this judicial district.

Additionally, on information and belief, Defendant has warehouse space in this judicial district.

Furthermore, on information and belief, Defendant has employees based in this judicial district

who are involved in Defendant’s conducting of business in this judicial district, including in the

storage, transport, and exchange of goods. For example, on information and belief, Defendant

has employees in this judicial district who, among other things, travel to assigned kiosks and

collect products and restocks, keep daily records of product distributed and removed from each

machine, follow a specifically designed daily merchandising route, including regular visits to

warehouse location(s), provide customer service through regular interaction with external




                                                   2
            Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 3 of 6




customers, contractors, and store employees, communicate status of kiosks and customer

accounts to regional operations supervisors, load and unload product from warehouses, along

with other warehouse duties, including shipping and receiving of product.

                                  FACTUAL BACKGROUND

U.S. Patent No. 7,079,752

       6.      Plaintiff is the owner by assignment of all right, title, and interest in and to United

States Patent No. 7,079,752, entitled “Process for Recording a Scrambled MPEG Stream” (“the

’752 patent”), including the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

       7.      A true and correct copy of the ’752 patent is attached hereto as Exhibit A. The

ʼ752 patent is incorporated herein by reference.

       8.      The application that became the ’752 patent was filed on November 20, 2000.

       9.      The ’752 patent issued on July 18, 2006, after a full and fair examination by the

USPTO.

       10.     The ’752 patent is valid and enforceable and directed to eligible subject matter.

       11.     The elements recited in the asserted claims of the ’752 patent were not well-

understood, routine, or conventional when the application that became the ’752 patent was filed.

       12.     The claims of the ’752 patent, including claim 1, are directed to technical

solutions to technical problems involved in allowing the use of trick mode when reading audio-

video data recorded in scrambled form.

U.S. Patent No. 8,195,828

       13.     Plaintiff is the owner by assignment of all right, title, and interest in and to United

States Patent No. 8,195,828, entitled “Method for Discontinuous Transmission, in Sections, of

Data in a Network of Distributed Stations as well as a Network Subscriber Station as Requesting


                                                   3
          Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 4 of 6




Appliance for Carrying Out a Method Such as This, and a Network Subscriber Station as a

Source Appliance for Carrying Out a Method Such as This” (“the ’828 patent”), including the

right to sue for all past, present, and future infringement, which assignment was duly recorded in

the USPTO.

       14.     A true and correct copy of the ’828 patent is attached hereto as Exhibit B. The

ʼ828 patent is incorporated herein by reference.

       15.     The application that became the ’828 patent was filed on November 12, 2004.

       16.     The ’828 patent issued on June 5, 2012, after a full and fair examination by the

USPTO.

       17.     The ’828 patent is valid and enforceable and directed to eligible subject matter.

       18.     The elements recited in the asserted claims of the ’828 patent were not well-

understood, routine, or conventional when the application that became the ’828 patent was filed.

       19.     The claims of the ’828 patent, including claim 1, are directed to technical

solutions to technical problems involving the implementation of trick modes in the transmission

of data streams.

                    COUNT I – INFRINGEMENT OF THE ʼ752 PATENT

       20.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

if set forth verbatim herein.

       21.     Defendant has been and is now making, using, selling, offering for sale, and/or

importing products and/or services that incorporate one or more of the inventions claimed in the

’752 patent.

       22.     For example, Defendant infringes at least claim 1 of the ’752 patent, either

literally or under the doctrine of equivalents, in connection with Defendant’s utilization of




                                                   4
          Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 5 of 6




MPEG-DASH for delivery of VOD contents, as detailed in the preliminary claim chart attached

hereto as Exhibit C and incorporated herein by reference.

       23.     Defendant’s infringing activities are and have been without authority or license

under the ’752 patent.

       24.     Plaintiff has been damaged by Defendant’s infringement of the ’752 patent, and

Plaintiff is entitled to recover damages for Defendant’s infringement, which damages cannot be

less than a reasonable royalty.

                   COUNT II – INFRINGEMENT OF THE ʼ828 PATENT

       25.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

if set forth verbatim herein.

       26.     Defendant has been and is now making, using, selling, offering for sale, and/or

importing products and/or services that incorporate one or more of the inventions claimed in the

‘828 patent.

       27.     For example, Defendant infringes at least claim 1 of the ʼ828 patent, either

literally or under the doctrine of equivalents, in connection with Defendant’s utilization of

MPEG-DASH for delivery of VOD contents, as detailed in the preliminary claim chart attached

hereto as Exhibit D and incorporated herein by reference.

       28.     Defendant’s infringing activities are and have been without authority or license

under the ʼ828 patent.

       29.     Plaintiff has been, and continues to be, damaged by Defendant’s infringement of

the ʼ828 patent, and Plaintiff is entitled to recover damages for Defendant’s infringement, which

damages cannot be less than a reasonable royalty.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all issues so triable.


                                                  5
            Case 6:21-cv-00778-ADA Document 1 Filed 07/29/21 Page 6 of 6




                                     PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against Defendant, and

that the Court grant Plaintiff the following relief:

       A.      Entry of judgment that Defendant has infringed one or more claims of the ’752

               patent,

       B.      Entry of judgment that Defendant has infringed one or more claims of the ʼ828

               patent,

       C.      Damages in an amount to be determined at trial for Defendant’s infringement,

               which amount cannot be less than a reasonable royalty,

       D.      Pre-judgment and post-judgment interest on the damages assessed, and

       E.      That the Court declare this to be an exceptional case and award Plaintiff its

               reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285, and

       F.      Such other and further relief, both at law and in equity, to which Plaintiff may be

               entitled and which the Court deems just and proper.


       This 29th day of July, 2021.


                                                       /s/ Cortney S. Alexander
                                                       Cortney S. Alexander
                                                       GA Bar No. 142690
                                                          cortneyalexander@kentrisley.com
                                                          Tel: (404) 855-3867
                                                          Fax: (770) 462-3299
                                                       KENT & RISLEY LLC
                                                       5755 N Point Pkwy Ste 57
                                                       Alpharetta, GA 30022

                                                       Attorneys for Plaintiff
                                                       Diatek Licensing, LLC




                                                   6
